REPUBLIQUE DU CAMEROUN , REPUBLIC OF CAMEROO
P Work-F. O7]

Paix-Travail-Patrie

MINISTRY OF ENVIRONMENT
AND FORESTRY

MINISTERE DE L'ENVIRONNEMENT
ET DES FORETS

ANNEXE 2 de la Convention provisoire : CAHIER DES CHARGES

CONCESSION FORESTIÈRE N° 1011

TITULAIRE DE LA CONCESSION FORESTIÈRE :

Société Camorounaise d'Industrie et d'Exploitation du Bois SARL

Nom

Adresse d 8.P. 11 359 Yaoundé
Téléphone : 231 42 42

Faa ï 234 42 42 Un

SUPERFICIE DE LA CONCESSION FORESTIÈRE : 86 788 ha

SITUATION DE LA CONCESSION FORESTIÈRE :

Province 1 - Sud

Département : Océan

Arrondissement : Campo 85788Sha
Commune Campo 86788ha

z 3 äns à compter de la signature de la convention

DATE LIMITE DE VALIDITÉ
provisoire d'exploitation

Le présent cahier des charges comporte des clauses générales et des clauses pa

Les clauses générales concernent les prescriptions techi es relatives à l'exp fore
les prescriptions d' ménagement que doit respecter l'exploitant. Les clauses p res concernent
les charges financières et indiquent les oblig 1s de l'expl 1sformation des
bois, et celles liées au cahier de charge spécial pour les UFA si

A - CLAUSES GÉNÉRALES

Article 1er: L'exploitation forestière ne doit apporter aucune entrave à l'exercice ces droits d'usage
Er ncpener pr
des villageois.
Article 2: Les essences suivantes sont interdites à l'exploitation :

randes folioles: Assamela: Songo H, Bubinga E; Bubinga Rose; Bubinga
+ Faro: Iroko; Kossipo: Kotibé, Moabi, Mukulungu. Naga: Padouk blanc:

uw |

Acajou blanc; Acajou à g
Rouge. Doussié Sanag
Sapelh, Tiama: Zingandl
7 &

3
8 L

à

Generated by CamScanner
Article 3: Les autres e
essence et suivant les
lableau ci-après :

SSences seront exploitées suivant les diamètres minimum d'exploitation fixé par
dispositions du plan d'aménagement Ces diametres sont contenus dans le

Essence

Nom ‘vernaculaire Nom scientifique Dma.
___Nom commercial :

_{em)

Catégorie exceptionnette
Agba/Tola

Gossweilerodendron balsamiterum | _ 100
Catégorie 1 :
Acajou de bassam haya ivorensis
Abel Canarium schweinturthui
Rrous/Obéché/Samba Tnplochyton scleroxylon
[Biinga Nauclea diderrichii
Bossé clair (Ebegbemva (Guarea cedrala
Bossé foncé [ 108 _|Mboïlon (Guarea thompsoni
Daberma/Atu 1214 JAtui Piptadeniastrum afncanum
Dibétou/tibolo 1111 _[Bibato Lovoa trichiloites
Doussié/Bella 1680 _ |Mbanga Campo _ fntzota bella
Doussié blanc/Pachyloba 1112 |Mbanga afum Afzelia pachyloba
@ loss rouge 1113 _ [Mbanga IAfzelia bipinéensis
(Okoumé 1_i125 |Ghoumé Auccumea klaineana
| Ovenqnkol 11] 1126 |Ovengnkol Guibourt:a ehià
Î Gipe 1130 sceng assié Entandrophragma utble
(| Tiama Congo_ 1136 _ |Ebéba Congo Entandrophragma concolense
oi
bura +- 1411 _[Elciom Htitragina stipulosa
0 À / Aloa 1310 Atca tol Antiaris africana

Éoung brun 1204 _|Ekop mayo
Andoung rose 1205 _|Exop mayo

ingré À 1315 _ JAbam fusil'sans poits
Aningré R 1207 _Abam fusil à poils

lAvodiré 1209 ssama

[Monopetalanihus microphyllus
Monopetalanthus letestu
Aningeria aissima

Aningeria robusta

Turreaenthus africanus

Azobé/Bongossi 1105 _Bongoss/Okoga Lophira alata
Bahia 1317 _l£lolom 4 poils titragina ciliata
Bèté/Mansonia 1105 [Nxoul/Nxul Mansonia altissima

Bongo/Oton 1213 _{Oion
Cordia/Ete [Ebé/Enée +
Difou/Ossel 1324 lossezosel Abang

Fagara heitzi
Cerdia platythyrsa
orus mesozygia

Ekop ribi
Paka/Essigang

Tetrabertinia bifoliolata 60
Copaifera mitdbraedii 60
N'ou mezili Danielle klainei 60
Limba/Akom Terminalia superba
1115 _Lidia Terminalia ivorensis

Exop ngombé Didelotia letouzeyi

Pycnanthus angolensis

Bombax buonopozense

1226 Es ayous grandes feuilles lptery ta macrocarpa
1227 _'Ekobem feuilles rouges Gilberticdendren dewevrei
1353__|Esseng petites feuilles Parkia bicolor

bam nyabessan Gambeya africana, G beya spp
1229 _[Nkanang_ [Stercuiia rhinpetala| 60
? à .
/ 1? ue iv d-
*] &

. * Generated by CamScanner

Frake/Limba
Framiré
(Gombé/Ekop ngombé
lHomba

Kapokier / Bombax

Nom commercial aba È Nom vernaculaire Nom relentifique Dma.
Lanta | y se, {m)
avants = Landa * ; Erythroxylum mani 50
ÎMambodéamaur 52 _|Nomedfji lAmphimas pterocarpoides 50
Moambé 1230 }Amouk Detarium macrocarpum |__50
uohas re 1468 Mio Enantia chlorantha 50
[Niove 1471 _INdamba/Ngon ndamba Funtumia elastica, F. afnicana 50
RON 1238 _|M'bonda = Stauduia kamerunensis 50
PRES 1240 _lAbotzok Mammea afnicana 50
RP 1357 _[odou élias Celis midbraecii 50

= u Ï 1587 |Otélang lDrypetes gossweileri, D preussii 50
Omang bikodok 1488 |Omang bixodok ttaranthes gabonensis 50 _|
(Qnzebii { Angonqui 1489 lAngonaui lAntrocaryon klaineanum “60 |
Onzabil M 1477 _lAngonqui JAntrocaryon micrasler 50
Osana/Sikong 1242 un Ptelecpsis hylodendron 5
Ozigo 1363 _JAssa Dacryodes buettneri 50
Pac Rosa 1365 _INomnsas Swartzia fistuloides | 50
Rixio 1486 _lAssam vrai Uapaca quineensis so

Tai 1132 [EloyGanca" Erythropleum ivarense, [50
1] url Erythropleum suaveolens =
[1138 lawongo Iitetta laurent 50

Ce diamètre est pris à 1,30m du sol ou immédiatement au-dessus des contreforts

Article 3: L'exploitant forestier doit inscrire à la peinture

QG)
@2)

correspondant à la posi

pied, ainsi que le numéro de la concessi

Tout nouveau troi

de la mention "bis" ou "ter" suivant le cas.

Article 4:

Sur chaque souche après abattage le numéro el la ligne du carnet de chantier,

Sur chaque bille: le numéro et la ligne du carnet de chantier de
tion de la bille par rapport à la souche en commençant par la bille de

ion et sa marque personnelle

même que le numéro d'ordre

onçonnage de bille implique la reproduction du mème numéro de position suivi

Toutes les étapes d'exploitation forestière et d'aménagement doivent être réalisées en

respectant les Normes d'intervention en milieu forestier.

Article &:

Article 6: L'abattage d

voisins.

Article 7: Dans le cas où les voies d'év.
loitation croisent une voie publique, celui-

e vi

Article 8: Le concessionnai
le tracé ces f
sont portés au carnet de chanti
te et de toutes taxes affr

s ou d'ouvrages relatifs aux routes forestières

d'arbres marchancs, ils

au paiement du prix de ven

de pont

eut
oui

L'usage du feu est interdit pour abattre des arbres
oit s'effectuer de manière à occasionner le moins de bris possible d'arbres

acuations de toute autre nature ouvertes par le titulaire du titre
ci est tenu de maintenir les croisements en parfait état

je est autorisé à abattre tous les arbres dont l'évacuation est rendue
es d'évacuation ou pour la confection d'ouvrages d'art. S'il s'agit

après numérotage, mais ne donnent pas lieu
s lorsqu'ils sont utilisés pour la construction

Generated by CamScanner
Fo

Article 9: Le concessi Le

flétieurede Se est autorisé à couper tous bois légers nécessaires à l'équipement en

ils sont soumis au le bois lourds. Si ces équipements arcesenires constituent des bois marchands,
Paiement du prix de vente et des taxes afférentes.

cncees sb est tenu d'effectuer la matérialisalion des limites artificielles de la
les assiettes annuel que assiette de coupe annuelle Les limites entre les UFA etles limites entres
végétätion he bac es de coupe sont matérialisées par un layon de deux mètres de large où toute
de Hoinsde-aui ée, arbustive et liane est coupée au ras du sol et où tous les arbres non protégés

ins de quinze (15) cm de diamètre sont abattus. En outre, l'exploitant est tenu de marquer & la

peinture les arbres situés sur le layon.
a

l'exploitation de la concession se fait par
s en vigueur, après l'ouverture des
tématique de tous les arbres ayant
tinventaire sur une carie au 15

Article 11: Pendant la durée de la convention provisoire,
assiette de coupe d'une superficie maximale fixée par les texte
limites tel que décrit à l'article 10 ci-dessus, après l'inventaire sys!
atteint leur diamètre minimum d'exploitabilité et la retranscription de cel
000. Cette carte indique également les voies d'évacuation à mettre en place.

. Le concessionnaire ne doit récolter que les arbres marqués lors de l'inventaire d'exploitation
et qui sont localisés sur la carte forestière au 1:5 000 annexée au permis annuel d'intervention

ment, le concessionnaire s'engage à mettre en

Ge) Article 12 : En matière de protection de f'environne
t définies dans le plan d'aménagement :

oeuvre au minimum les mesures suivantes, qui seron

: L'emprise des routes d'évacuation, et les densités des routes et pistes

(4) Routes et pistes
fin d'éviter des trouées importantes dans la forêt

seront réduites au maximum a

eront construits de manière à ne pas changer les directions naturelles des
ber l'alimentation en eau des populations, et d'éviter les
éjudiciables à la survie des espèces d'arbres non adaptées

|
| {2) Ponts :llss
| cours d'eau, afin de na pas pertur
| inondations permanentes qui sont pri
| au milieu hydromorphe.
1

: I s'agira de minimiser au maximum les dégâts causés par les

{3) Technique d'exploitation
ar une orientation adéquate lors de l'abattage.

chutes d'arbres, notamment p

{4) Usage des produits de traitement de bois : L'usage des produils toxiques de traitement
du bois se fera sous stricte surveillance, dans le cadre des lois et règlements en vigueur afin

d'éviter la pollution des eaux et de la flore:

(5) Réduction de l'impact sur la faune sauvage : le concessionnaire s'engage à mettre à la
2 disposition de son personnel, au pax coûtant, des sources de protéines autres que la viande
de chasse. Toutes les activités liées à la chasse commerciale sont interdites dans le cadre de
l'exploitation forestière Il s'agit notamment de la chasse elle-même, du commerce de la viande,
du transport par des véhicules de la société, et du commerce d'armes ou de munitions. Le
concessionnaire informera le personnel et appliquera un régime disciplinaire strict à l'égard de

tout agent contrevenant.

B - CLAUSES PARTICULIÈRES

|
|
|
|
|

Article 13: Charges financières

| Ces charges sont fixées pour chaque année budgétaire par la Loi de Finances. Le paiemen '
| de ces charges se fait conformément à la réglementation en vigueur. Les charges hsneiered

comprennent

| d-
| à LL a 10

Generated by CamScanner
CHARGE FINANCIÈRE sc TAXE

——— [TAUX
La redevance fo

restière a ua L
Sur la Superficie Stière annuelle assise | Taux plancher fixé par la Loi de Finances (1 000
- FCFAha/an) plus l'offre additionnelle du titulaire de
_La taxe d'abalts ‘| 500 FCFAhafan = 1 500 FCFA/ha/an
La taxe â le age _] Fixé par la Loi de Finances
Rare re RoNalon _ _- “fi 6 par la Loi de Finances
cement des capacités des 50 FCFAha/an à verser au Fonds Spécial de

opul iverai ‘ .
POBuIlations riveraines à s: aulogérer Développement Forestier =

———

Article 14 Obligations particulières liéos à la proximité du Parc National de Campo Ma'an
om) Le concessionnaire devra parliciper à la réalisation de certaines œuvres sociales
(élaborées dans le cadre d'un programme arrêté d'accord parties entre le Ministère de
l'Environnement et des Forêts, les autorités administratives locales, les ministères
techniquement compétents et les ONGs. Ces projets porteront sur :
- la construction des pônts,
-_ l'ouverture et reprofilage des roules,
-__ l'aménagement et création des points d'eau,
- la coniibution aux projets d'électrification, de construclion des centres de
santé et des écoles initiés dans la zone par le Gouvernement.

(2) Le concessionnaire devra recruter environ 150 personnes issues de la région où ayant
travaillé pour le compte de l'ancien concessionnaire

(3) Le concessionnaire s'engage à maintenir en activité le poste de contrôle situé à Mvini

(deux gardiens, radio BLU reliée à l'UTO de Kribi) conformément à l'arrèté préfectoral

| N° 80/AP/L11/BRP/81 du 11 avril 2002 ou toute autre disposition réglementaire
[= ultérieure y afférente

|

|

| . (4) En cas d'utilisation de la route traversant le Parc National de Campo Ma'an par des

i trafics industriels, le concessionnaire devra se conformer aux clauses du cahier de

l charge issu de l'étude d'impact environnemental en vue du contrôle des mesures
d'atténuation et de surveillance des impacts environnementaux des acüvitès
économiques en périphérie du Parc National de Campo Ma'an.

| ,
' es Article 15: Obligations en matière de transformation du bois et d'installation industrielle
| ee
| . Usine déjà implantée à Campo Ipono
| . 16 JUN 200
F) |
| LE TITULAIRE DE FA DE L'ENVIRONNEMENT
CONCESSION FORESTIERE PCOARUESR TS | “El
| Ed ge ENS ee \ |
sai Xe ;

| Pead …. AS 1

er ; "3 CE
| , … &
i En à
| RÈ

6 À LE Mie À

: LAND Mn : : |;
1 PVR ï f
| MMS rx SES L |
| Née Le É

sn —
Pots CAtA Ga ile TT

D w + 7
ee LL €.
nd

|
|
1

Î

Generated by CamScanner
